DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STUART A. ROFFMAN,
                             Appellant,

                                    v.

                        CITIZENS BANK, N.A.,
                              Appellee.

                              No. 4D20-782

                              [March 4, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case No. 502019CA010010.

   Jane Kreusler-Walsh and Stephanie L. Serafin of Kreusler-Walsh,
Vargas & Serafin, P.A., West Palm Beach, for appellant.

   David Rosenberg and Jarrett Cooper of Robertson, Anschulz & Schneid,
P.L., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.